Title: To Thomas Jefferson from John Barnes, 10 August 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 10th Augt. 1802
          
          I am again honored with your favr. 6th. Announcing Mr Shorts arrival at Norfolk, 28 Ulto. expected to embark the next day for Baltimore, in his way to Washington and Richmond.—my particular inquiries have not been successfull. I rather presume, his having learned your absence from Washington—have since determined him, to alter his rout via Hampton & Williamsburg &c. or, should he pass thru Washington—every Attention my Finances & Services can possibly Afford him shall be offer’d—and every other satisfactory document presented him, respecting his Public Stock & a/c in my Possession—of which (—in Case, I have not the Honr. of meeting with him—) you can inform him (—if not, the particulars with you—) it may be proper for me to Minute here, viz “His a/c to 22d. June last—as transmitted to him (but probably not recd when He left Paris—)—
          
          
            
              Then Balance in his favr.
              $154.94 only: since when,
            
            
              viz 1st July By Quarterly Int.
               458.55 and, on the
            
            
              3d. Augt. via G&J Canal divd.
                98.
            
            
              
              $711.49 less
            
          
          Negocbls. &c—comprizes the whole of his a/c to the present time. By schr. Tryal, from Philada. a few days since were recd (but by whom shipped, I could not learn ⅌ the Capt)
          
            
              viz. two Boxes Merchandize one Keg of China
              }
              as ⅌freight
            
            
              six Boxes Liquers & one Spear—
              List $4.12½
            
          
          these are in possession of Mr LeMaire, to whom I sent particular directions—in Case Mr Short should call to see the House, to apprize me immediately,—your Case,—and two Boxes ⅌ Schr Dolphin I expect will leave this in 2–3 days. I am waiting advises from Mr Hopkins in answer to mine of the 6th. Inst.—at all events, I shall not now leave this, before I learn from you, whether or not, Mr Short stands in need of an immediate supply of Cash, and in what mode best suited, to remit him—
          I have to beg, you will present, my humble respects to Mr Short and accept with unfeigned Esteem those of
          Sir your most Obedient
          
            John Barnes
          
        